t c memo united_states tax_court larry g schuster petitioner v commissioner of internal revenue respondent docket no filed date larry g schuster pro_se joan steele dennett for respondent memorandum opinion ruwe judge on date respondent issued a notice of final_determination denying petitioner’s claim to abate interest on his and federal_income_tax liabilities petitioner timely filed a petition to this court under section petitioner has conceded his claim for interest abatement with respect to the taxable_year - i and rules the sole issue for decision is whether respondent abused his discretion by denying petitioner’s request to abate interest background the parties submitted this case fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in great falls montana at the time he filed his petition petitioner timely filed his federal_income_tax returns for the years through respondent audited petitioner’s income_tax returns for all these years respondent determined deficiencies in petitioner’s income_tax for the years through petitioner did not dispute those deficiencies and they were assessed prior to date petitioner made various payments in partial satisfaction of his tax_liabilities for the years and as of date petitioner’s outstanding tax_liabilities consisting of assessments and additional accrued statutory additions for and were dollar_figure dollar_figure and dollar_figure respectively for a total of dollar_figure as of date unless otherwise indicated all section references are to the internal_revenue_code in effect at the time that the petition was filed in this case and all rule references are to the tax_court rules_of_practice and procedure respondent also determined the estimated_tax penalty applied for the taxable_year petitioner does not dispute the estimated_tax penalty - - petitioner’s outstanding tax_liability for consisted of dollar_figure of tax and dollar_figure of interest on date respondent levied on petitioner’s bank account located at the first interstate bank--commerce in billings montana for the amounts petitioner owed for the years and on date respondent received dollar_figure from first interstate bank-commerce and credited the full amount to petitioner’s and tax_liabilities as a result petitioner’s tax_liability was fully paid ’ on date respondent issued a second levy this time on petitioner’s bank account located at the state capitol employees credit_union in helena montana the notice_of_levy stated that the levy was for unpaid tax_liabilities for and in the amounts of dollar_figure and dollar_figure respectively for a total of dollar_figure on date respondent received dollar_figure from the state capitol employees credit_union because petitioner’s tax_liability had already been satisfied by the date levy the dollar_figure was shown as an overpayment on petitioner’s account respondent then applied the proceeds of the date levy to petitioner’s and unpaid tax_liabilities in the amounts of dollar_figure dollar_figure and the levy proceeds were credited to petitioner’s accounts as of date q4e- dollar_figure respectively as a result of the second levy petitioner’s tax_liability was satisfied on date petitioner filed a form_843 claim_for_refund and request for abatement for the and taxable years on date respondent denied petitioner’s claim for interest abatement on date petitioner filed an appeal with respondent’s appeals_office on date respondent issued a notice of final_determination denying petitioner’s claim_for_abatement of interest petitioner timely filed a petition to this court seeking review of respondent’s failure to abate interest discussion this court may order an abatement of interest only where there is an abuse_of_discretion by the commissioner in refusing to abate interest see sec_6404 1i in order to show an abuse_of_discretion petitioner must establish that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see rule a woodral v commissioner t cc petitioner argues that interest should be abated because the date levy resulted in the collection of interest for the taxable_year after such interest had been paid in full by proceeds from the date levy petitioner argues that these amounts were credited to petitioner’s and accounts as of date - - the issuance of the date levy was an error in performing a ministerial_act and that respondent failed to give petitioner notice_of_intent_to_levy pursuant to sec_6331 for the taxable_year petitioner asks this court to abate interest in the amount of dollar_figure and statutory additions in the amount of dollar_figure which he claims is the portion of the date levy proceeds attributable to respondent’s error respondent argues that no additional interest was assessed after date thus there is no interest to be abated respondent claims that the date levy was issued because the date levy proceeds were not inputted as a credit into petitioner’s account until date respondent claims that petitioner’s argument should properly be characterized as a wrongful_levy claim not a claim for the abatement of interest respondent further argues that any error on his part is not due to a ministerial_act because the issuance of a levy requires the exercise of judgment and is not a procedural or mechanical act sec_6404 provides in pertinent part that the commissioner has discretionary authority to abate part or all of an assessment of interest on any deficiency attributable to sec_6331 provides that levy may be made upon the salary wages or other_property of any person with respect to any unpaid taxes only after the secretary has given written notice to such person of an intent to levy no less than days before the day of levy -- - any error or delay by the commissioner’s officers or employees in performing a ministerial_act or any payment of tax to the extent any error or delay in such payment is attributable to such officers or employees being erroneous or dilatory in performing a ministerial_act ’ an error or delay by the commissioner can be taken into account only if it occurs after the commissioner has contacted the taxpayer in writing with respect to the deficiency or payment and if no significant aspect of the error or delay is attributed to the taxpayer sec_6404 nerad v commissioner tcmemo_1999_376 a ministerial_act does not involve the exercise of judgment or discretion sec_301 2t b temporary proced admin regs fed reg date it is a procedural or mechanical act that occurs during the processing of the taxpayer’s case after all prereguisites to the act such as conferences and review by supervisors have taken place see id because congress did not intend for sec_6404 to be used routinely we order abatement only where failure to abate interest would be widely perceived as grossly unfair 113_tc_145 h rept pincite c b vol ‘in sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to allow the commissioner to abate interest for an unreasonable error or delay resulting from managerial and ministerial acts the amendment is in effect for tax years beginning after date and thus is not applicable in this case see 112_tc_19 n - s rept pincite 1986_3_cb_1 petitioner does not dispute the amount of his tax_liability as of date and agrees that the date levy was appropriate and resolved petitioner’s tax_liability for petitioner has not alleged that respondent assessed additional interest after date with respect to petitioner’s taxable_year rather petitioner’s dispute concerns his claims that his property was levied upon twice for and that application of the date levy proceeds to his tax_liability was erroneous because he did not receive notice of respondent’s intent to levy for the year respondent did not cause any delay in the payment of petitioner’s tax_liability petitioner has not alleged any error on the part of respondent prior to date the date on which his tax_liability was resolved although it appears that respondent mistakenly levied on petitioner’s property twice for his tax_liability respondent promptly ‘petitioner alleges that respondent wrongfully levied on petitioner’s property because notice_of_intent_to_levy was not provided for the year the evidence before us indicates that respondent levied on petitioner’s property twice for petitioner’s tax_liability but that proceeds from the second levy were used to satisfy petitioner’s undisputed tax_liabilities for subsequent years petitioner brought this action under sec_6404 seeking review of respondent’s failure to abate interest in the instant case we lack jurisdiction to decide petitioner’s claim that respondent made a wrongful_levy see sec_6404 1i1 112_tc_230 --- - applied the proceeds of the second levy to petitioner’s undisputed tax_liabilities for subsequent tax years petitioner was not assessed any additional interest for respondent chose not to abate interest because petitioner’s tax_liability was resolved by the first levy and the proceeds from the second levy were applied to petitioner’s outstanding tax_liabilities for subsequent years respondent’s decision not to abate interest was not arbitrary capricious or without sound basis in fact or law accordingly we hold that respondent’s denial of petitioner’s claim to abate interest was not an abuse_of_discretion decision will be entered for respondent
